MEMORANDUM DECISION
                                                                                       FILED
Pursuant to Ind. Appellate Rule 65(D), this                                        Jan 19 2021, 8:50 am
Memorandum Decision shall not be regarded as
                                                                                       CLERK
precedent or cited before any court except for the                                 Indiana Supreme Court
                                                                                      Court of Appeals
purpose of establishing the defense of res judicata,                                    and Tax Court
collateral estoppel, or the law of the case.



ATTORNEYS FOR APPELLANT                                ATTORNEYS FOR APPELLEE
Shana D. Paula                                         Philip C. Sheward
Danica L. Eyler                                        Silvia B. Miller
Jacob C. Salathe                                       Allen Wellman McNew Harvey, LLP
Webster and Garino, LLC                                Greenfield, Indiana
Westfield, Indiana



                                             IN THE

    COURT OF APPEALS OF INDIANA

Jessica Kulibert,                                         January 19, 2021
Appellant/Petitioner,                                     Court of Appeals Case No.
                                                          20A-DR-1465
                                                          Appeal from the Hancock Circuit
        v.                                                Court
                                                          The Hon. R. Scott Sirk, Judge
Timothy Kulibert,                                         The Hon. Cody Coombs,
                                                          Commissioner
Appellee/Respondent.
                                                          Trial Court Cause No.
                                                          30C01-1609-DR-1465




Bradford, Chief Judge.




Court of Appeals of Indiana | Memorandum Decision 20A-DR-1465 | January 19, 2021             Page 1 of 9
                                          Case Summary
[1]   Jessica and Timothy Kulibert (“Mother” and “Father”) were married in 2007

      and had two children while married (“the Children”). In 2016, Mother

      petitioned for dissolution of her marriage to Father, and the trial court issued its

      dissolution decree in November of 2018. In its dissolution decree, the trial

      court, inter alia, awarded Father primary physical custody of the Children and

      ordered Mother to pay $244.00 per week in child support to be reduced later to

      $161.00 per week. The reduction was due to a credit Mother was to receive for

      overnight visitation with the Children when it resumed. While the credit was

      eventually applied, the overnight visitation never actually occurred.

      Meanwhile, Mother was not granted a credit against her child-support

      obligation for social security disability (“SSD”) benefits received by Father on

      behalf of the Children by virtue of his being the custodial parent.

[2]   In January of 2020, Mother petitioned for a modification of child support to

      reflect the SSD credit she had not been receiving and to have it applied

      retroactively to the date of the dissolution decree. While Father agreed that

      Mother was entitled to receive the SSD credit, he noted that Mother had been

      receiving the overnights credit to which she was not entitled and argued that the

      two errors effectively cancelled each other out in that correcting both would not

      alter Mother’s child-support obligation more than the 20% required to change

      her obligation. In July of 2020, the trial court agreed with Father and denied

      Mother’s petition to modify child support. Mother argues that the trial court

      abused its discretion in denying her petition to have her SSD credit applied



      Court of Appeals of Indiana | Memorandum Decision 20A-DR-1465 | January 19, 2021   Page 2 of 9
      retroactively against her child-support obligation. Because we disagree, we

      affirm.


                            Facts and Procedural History
[3]   On September 30, 2016, Mother petitioned for the dissolution of her marriage

      to Father, to whom she had been married since July of 2007 and with whom

      she had the Children. On September 14, 2018, and October 19, 2018, the trial

      court held the final hearing on the dissolution and other pending matters. On

      November 26, 2018, the trial court issued its dissolution decree, in which it,

      inter alia, (1) took notice of two pending children-in-need-of-services (“CHINS”)

      cases involving the Children; (2) awarded primary physical custody to Father;

      and (3) set Mother’s weekly child-support payment at $244.00 per week, to be

      lowered again to $161.00 per week upon resolution of the CHINS cases. The

      lowering of Mother’s obligation was on the basis that overnight visits would

      resume when the CHINS cases were resolved, allowing her to receive a weekly

      credit of $82.78. Although the credit was eventually applied, overnight

      visitation did not resume.

[4]   On January 23, 2020, Mother moved for modification of child support,

      requesting a retroactive modification of support to take into consideration that

      Father had been receiving SSD benefits on behalf of the Children but that those

      benefits had not been included in the trial court’s calculation of child support on

      November 26, 2018. On June 5, 2020, the trial court held a hearing on

      Mother’s motion to modify child support. During the June 5, 2020, hearing,

      Mother orally withdrew her motion to modify, stating “we don’t think there’s


      Court of Appeals of Indiana | Memorandum Decision 20A-DR-1465 | January 19, 2021   Page 3 of 9
      been a 20% uh difference making a substantial change in circumstances[.]” Tr.

      Vol. II p. 7. Mother nonetheless argued that the SSD benefits received by

      Father should be retroactively applied to modify Mother’s child-support

      obligation back to July of 2018. Father testified that while Mother had been

      receiving credit for overnight visits pursuant to the dissolution decree, no such

      visits had actually occurred. While Father conceded that Mother was entitled

      to a credit for the SSD payments made to him, he argued that the error was

      effectively cancelled out by her erroneous receipt of a credit for overnight visits

      that had not actually occurred.

[5]   On July 9, 2020, the trial court denied Mother’s motion to modify child support

      in an order that provides, in part, as follows:

              8. The original child support obligation calculated by the Court in
              its Decree of Dissolution included an incorrect credit for Mother
              of one hundred four (104) overnights with the children even
              though Mother was not and has not been exercising any overnight
              parenting time with the children. If the court corrects the
              overnight credit error and equitably applies that correction
              retroactively back to the date of the Decree, Mother’s child
              support obligation would increase in an amount nearly equal to
              the amount of SSDI periodic payments received by Father on
              behalf of the children. A retroactive application of periodic SSDI
              payments received by Father and a retroactive correction of
              Mother’s child support obligation would leave Mother’s arrearage
              nearly identical to what it is now.
              9. If the Court were to grant Mother’s motion to Modify Support,
              Mother’s child support obligation would increase to $333.51 per
              week and the $156.00 per week that Father receives in SSDI
              payments would then reduce Mother’s child support obligation to
              $177.23 per week—an amount less than 20% difference from
              Mother’s current child support obligation [of $161.00 per week].

      Court of Appeals of Indiana | Memorandum Decision 20A-DR-1465 | January 19, 2021   Page 4 of 9
      Appellee’s App. pp. 52–53.


                                 Discussion and Decision
                   I. Subject-Matter Jurisdiction and Waiver
[6]   Father contends that we do not have jurisdiction over Mother’s appeal because

      she is actually appealing from the dissolution decree issued in November of

      2018, rendering her appeal untimely. Indiana Appellate Rule 9(A)(1) provides,

      in part, that “[a] party initiates an appeal by filing a Notice of Appeal with the

      Clerk (as defined in Rule 2(D)) within thirty (30) days after the entry of a Final

      Judgment is noted in the Chronological Case Summary.” We conclude,

      however, that Father’s characterization of the record is not accurate. While it is

      true that Mother takes issue with a ruling that appeared first in the dissolution

      decree, she is actually appealing from the trial court’s denial of her motion to

      modify child support, from which there is no question she timely appealed.

[7]   Father also contends that Mother has waived her arguments for appellate

      review for failing to raise them in the trial court. It is generally true that an

      issue raised for the first time on appeal is waived for review. See, e.g., Plank v.

      Cmty. Hosps. of Ind., Inc., 981 N.E.2d 49, 53 (Ind. 2013) (“And appellate review

      presupposes that a litigant’s arguments have been raised and considered in the

      trial court.”). Mother’s core argument, i.e., that she has improperly been denied

      a credit against her child-support obligation by virtue of SSD payments made to

      Father, was, at the very least, raised and litigated during the trial court’s

      evaluation of her motion to modify child support, the denial of which she now




      Court of Appeals of Indiana | Memorandum Decision 20A-DR-1465 | January 19, 2021   Page 5 of 9
      appeals. Father has failed to establish either that we lack jurisdiction over

      Mother’s appeal or that she has waived her arguments for appellate review.

                   II. Whether the Trial Court Abused its
                  Discretion in Denying Mother’s Motion for
                        Modification of Child Support
[8]   Where, as apparently happened here, the trial court sua sponte enters specific

      findings of fact and conclusions, we review its findings and conclusions to

      determine whether the evidence supports the findings, and whether the findings

      support the judgment. Fowler v. Perry, 830 N.E.2d 97, 102 (Ind. Ct. App. 2005).

      We will set aside the trial court’s findings and conclusions only if they are

      clearly erroneous. Id. A judgment is clearly erroneous when a review of the

      record leaves us with a firm conviction that a mistake was made. Id. We

      neither reweigh the evidence nor assess the witnesses’ credibility, and consider

      only the evidence most favorable to the judgment. Id. Moreover,

              findings made sua sponte control only as to the issues they cover[,]
              and a general judgment will control as to the issues upon which
              there are no findings. A general judgment entered with findings
              will be affirmed if it can be sustained on any legal theory
              supported by the evidence.
      Id. (citation omitted).

[9]   Indiana Code section 31-16-8-1 provides, in part, as follows:

              (a) Provisions of an order with respect to child support or an order
              for maintenance […] may be modified or revoked.
              (b) Except as provided in section 2 of this chapter, and subject to
              subsection (d), modification may be made only:



      Court of Appeals of Indiana | Memorandum Decision 20A-DR-1465 | January 19, 2021   Page 6 of 9
                   (1) upon a showing of changed circumstances so substantial
                   and continuing as to make the terms unreasonable; or
                   (2) upon a showing that:
                        (A) a party has been ordered to pay an amount in child
                        support that differs by more than twenty percent (20%) from
                        the amount that would be ordered by applying the child
                        support guidelines; and
                        (B) the order requested to be modified or revoked was
                        issued at least twelve (12) months before the petition
                        requesting modification was filed.
[10]   Moreover,

               [a] trial court’s calculation of child support is presumptively valid.
               Young v. Young, 891 N.E.2d 1045, 1047 (Ind. 2008). We will
               reverse a trial court’s decision in child support matters only if it is
               clearly erroneous or contrary to law. Ind. Trial Rule 52(A);
               Young, 891 N.E.2d at 1047. A decision is clearly erroneous if it is
               clearly against the logic and effect of the facts and circumstances
               that were before the trial court. Young, 891 N.E.2d at 1047.
               When a trial court enters formal findings, we observe the
               following regimen:
                        [C]ourts reviewing support orders contained in
                        judgments entered under T.R. 52 are not at liberty
                        simply to determine whether the facts and
                        circumstances contained in the record support the
                        judgment. Rather the evidence must support the
                        specific findings made by the court which in turn
                        must support the judgment.... [I]f the findings and
                        conclusions entered by the court, even when
                        construed most favorably toward the judgment, are
                        clearly inconsistent with it, the decision must be set
                        aside regardless of whether there was evidence
                        adduced at trial which would have been sufficient to
                        sustain the decision.
               Id. (quotation omitted).

       Court of Appeals of Indiana | Memorandum Decision 20A-DR-1465 | January 19, 2021   Page 7 of 9
       Ashworth v. Ehrgott, 934 N.E.2d 152, 157–58 (Ind. Ct. App. 2010). As we have

       noted, the Indiana Supreme Court has “fully endorsed a flexible methodology

       that allows a trial court to use its discretion when crediting a non-custodial

       parent’s child support obligation.” Barrand v. Martin, 120 N.E.3d 565, 572 (Ind.

       Ct. App. 2019) (citing Johnson v. Johnson, 999 N.E.2d 56, 62 (Ind. 2013)), trans.

       denied.

[11]   Here, the trial court’s judgment was based on its findings that (1) Mother had

       not been receiving credit for the $156.28 per week in SSD benefits received by

       Father but that (2) Mother had been receiving credit for overnight visits that

       had not actually occurred. The upshot of this is that, had Mother been given

       credit for the SSD payments but denied credit for overnights, her weekly child-

       support payment would have been $177.23 ($331.51-$156.28) instead of the

       $161.00 she had been paying. There does not seem to be any dispute about any

       of this: the parties agree that Mother is entitled to receive a credit for the SSD

       payments to Father, and Mother does not even argue that she is—or ever was—

       actually entitled to receive the overnight-visitation credit she has been receiving

       from some point after November of 2018.

[12]   The question is whether the trial court’s resolution—concluding that two errors

       essentially balanced out—amounts to an abuse of discretion. Mother first

       argues that the trial court abused its discretion in sua sponte taking the

       overnights credit into account. Father, however, specifically brought the

       overnights credit to the trial court’s attention, putting the issue squarely before

       the court. Mother also notes that she was not actually arguing for a


       Court of Appeals of Indiana | Memorandum Decision 20A-DR-1465 | January 19, 2021   Page 8 of 9
       modification of child support below, seeking only that the mandatory SSD

       credit be retroactively applied to her previously-calculated obligation. However

       Mother characterizes her argument in the trial court, she was seeking to have

       her weekly child-support payments reduced and have that reduction

       retroactively applied; in other words, a request to modify child support.

       Finally, Mother argues that the trial court abused its discretion in concluding

       that the two continuing errors more-or-less cancelled each other out. Mother,

       however, cites no authority for this proposition, and our research has uncovered

       none.

[13]   To get straight to the point, Mother is asking nothing more or less than for us to

       correct the continuing error in Father’s favor while ignoring the continuing

       error in her favor. We do not understand how that could be seen as anything

       other than a windfall for her, not to mention a detriment to the Children. As

       mentioned, the Indiana Supreme Court has emphasized that trial courts may

       take a flexible approach to child-support issues, see Johnson, 999 N.E.2d at 62,

       and it seems to us that the trial court effectively employed that flexibility here.

       While we acknowledge the somewhat unusual circumstances of this case, we

       conclude that the trial court’s disposition does not constitute an abuse of

       discretion.

[14]   The judgment of the trial court is affirmed.


       Kirsch, J., and May, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 20A-DR-1465 | January 19, 2021   Page 9 of 9